Citation Nr: 0400740	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1965 until October 
1965 and from January 1968 until October 1988.  He died in 
August 2000.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

While a statement of the case issued in October 2002 
additionally referenced issues of eligibility for Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35, and 
entitlement to accrued benefits, the notice of disagreement 
received in July 2001, and the substantive appeal, received 
in November 2002, limited the appeal to the issue as noted on 
the title page of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the appellant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The appellant alleges that service connection for the cause 
of the veteran's death is warranted as the veteran's demise 
was due either to diabetes and/or alcohol abuse which 
resulted from his military service.  Upon review of the 
claims file, the Board concludes that additional development 
is required in order to comply with the VCAA and Quartuccio 
in this regard.  Specifically, while the appellant received 
letters from the RO in January 2001 and December 2001, such 
correspondence failed to adequately apprise the appellant of 
the specific information and evidence required to 
substantiate her claim of entitlement to service connection 
for the cause of the veteran's death.  Furthermore, the 
January 2001 and December 2001 letters did not sufficiently 
explain, in specific terms, what evidence had been obtained, 
the outstanding evidence the appellant was responsible for 
producing, and the specific outstanding evidence, if any, VA 
would obtain on her behalf.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 

2.  If any additional evidence is 
received, the RO must readjudicate the 
issue on appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky  v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




